PER CURIAM:
Robert Emerson Lamb appeals the district court’s order granting the Defendants’ motion to dismiss and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to appeal in forma pauperis and dismiss the appeal for the reasons stated by the district court. Lamb v. Astrue, No. 4:07-cv-00020-RBS (E.D.Va. August 3, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.